Title: To George Washington from Thomas Wharton, Jr., 3 January 1777
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In Council of Safety Philadelphia January 3d 1777

The Council of Safety understanding that our Army is in want of Liquor have sent forward twenty Hogsheads of Rum as a present Supply. It is to be forwarded to Bristol and delivered to the Commanding Officer at Burlington, if there be any at that place—Your Excellency will take the proper measures to have it brought to your Camp. It goes by Captain Watkins of our Armed Boats who is directed to take especial care to have it Safely delivered. I have the Honor to be With much respect Sir Your very Hume Servant

Tho. Wharton junr Prest

